151 S.W.3d 836 (2004)
STATE of Missouri, Respondent,
v.
Steven NIEBRZYDOSKI, Appellant.
No. ED 83046.
Missouri Court of Appeals, Eastern District, Division Three.
September 21, 2004.
As Corrected October 5, 2004.
Motion for Rehearing and/or Transfer Denied November 30, 2004.
Application for Transfer Denied January 25, 2005.
Melinda K. Pendergraph, Columbia, MO, for appellant.
Andrea Kaye Spillars, Leslie E. McNamara, Jefferson City, MO, for respondent.
Before MARY R. RUSSELL, P.J., WILLIAM H. CRANDALL, JR., J., CLIFFORD H. AHRENS, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied November 30, 2004.

ORDER
PER CURIAM.
Steven Niebrzydoski appeals from the judgment entered on a jury verdict convicting him of possession of a controlled substance with intent to distribute. He was sentenced as a prior and persistent offender to ten years imprisonment. He alleges two points of error on appeal. First, he contends that the trial court erred in denying his motion to suppress and admitting evidence found during a search based on an invalid search warrant. Second, he alleges the trial court abused its discretion by overruling his objection to the introduction of prior bad acts.
We have reviewed the briefs of the parties and the record on appeal and find no reversible error. An extended opinion would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision.
The judgment entered on the jury's verdict is affirmed pursuant to Rule 30.25(b).